DETAILED ACTION
Claims 1 through 20 originally filed 20 March 2019. By amendment received 18 May 2020; claims 1, 3, 6 through 8, 12, 15, 16, 19, and 20 are amended, claim 14 is cancelled, and claim 21 is added. By amendment received 11 January 2021; claims 1, 3, 6, 8, 9, and 12 are amended, claims 5 and 11 are cancelled, and claims 22 and 23 are added. Claims 1 through 4, 6 through 10, 12, 13 and 15 through 23 are addressed by this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.

It is argued that the requirements "Wherein a reflectivity or each of the top mirror and the bottom mirror is selected to provide an emission ratio" and similar are not taught by the cited prior art on the basis that Carter et al. (Carter, US Pub. 2008/0247436) does not teach selecting a reflectivity of each of a top mirror and a bottom mirror to provide an emission ratio. It is the examiner's understanding from p. [0038] of Carter that the bottom DBR mirror 120 of Carter is to transmit light at about 0.3 to 2% the intensity of beam 170. To accomplish this, mirror 110 must have a particular reflectivity to achieve a particular emission intensity in beam 170 and mirror 120 must have a higher reflectivity to achieve the notably lower intensity beam 172. The selection of mirror reflectivities for mirrors 110 and 120 to achieve this relation described in p. [0038] is the selection of an emission ratio. As such, this argument is not persuasive.

It is argued that the requirement "Wherein the micro lenses scatter a portion of the light back into the package" is not taught by the cited prior art. The examiner agrees. However, upon further search, Balslev (US Pub. 2018/0342853) has been located which appears to render this requirement obvious to one of ordinary skill in the art. As such, a new rejection has been formulated as set forth below.

As such, all claims are addressed as follows:

Claim Objections
Claims 1 through 4, 6 through 10, 22, and 23 objected to because of the following informalities:

Claim 1 is objected to for referring for inconsistently referring to the "top mirror". Specifically, this claim refers to this mirror as "the upper mirror" in one location. Claim elements should use consistent terms to avoid the implication that different elements are being referred to.

Claims 2 through 4, 6, 7, 22, and 23 each depend on claim 1 and inherit all requirements thereof including the above noted phrasing. As such, these claims are objected to for the same reasons noted above.

Claim 8 is objected to because this claim also introduces a "top mirror" and refers to an "upper mirror" in like manner to claim 1. As such, this claim is objected to for the same reasons noted above.

Claims 9 and 10 each depend on claim 8 and inherit all requirements thereof including the above noted phrasing. As such, these claims are objected to for the same reasons noted above.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 6, this claim depends on claim 5 which is cancelled. As such, this claim is incomplete (see MPEP §608.01nV). As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. For the remainder of this action, this claim will be treated as though it depended on claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 4, 6 through 10, 22, and 23 rejected under 35 U.S.C. 103 as being unpatentable over Schrock (US Patent 5,752,100) in view of Carter et al. (Carter, US Pub. 2008/0247436).

Regarding claim 1, Schrock discloses, "An optical element" (col. 2, lines 57-67 and Fig. 1. pt. 24).  "A transimpedance amplifier electrically coupled to the photo-sensitive sensor" (col. 3, lines 24-29 and Fig. 2, pts. A3 and PD).  "Wherein the amplifier is configured to receive the measured current from the photo-sensitive sensor and convert measured current into a voltage level" (col. 3, lines 24-29 and Fig. 2, pts. A3 and PD).  "A comparator electrically coupled to the transimpedance amplifier" (col. 3, lines 63-67, col. 4, lines 41-53, and Fig. 2, pts. A3, 38, and 48).  "Wherein the comparator is configured to receive the voltage level from the transimpedance amplifier" (col. 3, lines 63-67, col. 4, lines 41-53, and Fig. 2, pts. A3, 38, and 48).  "[The comparator is configured] to further compare the second signal to a reference value to determine if the measured current is greater or lower than the reference level" (col. 4, lines 41-53 and Fig. 2, pt. 48, where voltage at node 49 is compared to a reference voltage of the circuit ground).  "Wherein the comparator sends a high signal if the measured current is greater than the reference level and a low signal if the measured current is less than the reference level" (col. 4, lines 41-53 and Fig. 2, pt. 48, where the output signal goes low when node 49 goes positive due to absence of a feedback signal along 38 which results from PD producing a lower current).  Schrock does not disclose, "The optical element having a top mirror and a bottom mirror."  "Wherein light is emitted from each of the top mirror and the bottom mirror."  "Wherein more than 50% of light emitted by the optical element is emitted from the upper mirror."  "Wherein a reflectivity or each of the top mirror and the bottom mirror is selected to provide an emission ratio."  "A back-monitor photo-sensitive sensor configured to measure light emitted by the optical element through the bottom mirror and determine a measured current."  Carter discloses, "The optical element having a top mirror and a bottom mirror" (p. [0031] and Fig. 1, pts. 110 and 120).  "Wherein light is emitted from each of the top mirror and the bottom mirror" (p. [0038] and Fig. 1, pts. 110, 120, 170, and 172).  "Wherein more than 50% of light emitted by the optical element is emitted from the upper mirror" (p. [0038]).  "Wherein a reflectivity or each of the top mirror and the bottom mirror is selected to provide an emission ratio" (p. [0038] and Fig. 1, pts. 110, 120, 170, and 172, where the reflectivity of 120 is selected to achieve an output with an intensity equal to the noted percent range which results in a particular emission ratio).  "A back-monitor photo-sensitive sensor configured to measure light emitted by the optical element through the bottom mirror and determine a measured current" (p. [0038] and Fig. 1, pts. 158 and 172).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter.  In view of the teachings of Schrock regarding a laser device including a monitor photodiode, the specific relative arrangement of the laser and photodiode as taught by Carter would enhance the teachings of Schrock by providing an assembled structure including the necessary components to allow the laser to illuminate the photodiode.

Regarding claim 2, Schrock discloses, "Wherein the comparator comprises a high impedance input comparator with hysteresis" (col. 4, lines 53-62 and Fig. 2, pt. 48).  

Regarding claim 3, Schrock discloses, "Wherein the back-monitor photo-sensitive sensor comprises a back-monitor photodiode" (col. 3, lines 22-24 and Fig. 2, pt. PD).  Schrock does not disclose, "The optical element is directly mounted [on the back-monitor photodiode]."  Carter discloses, "The optical element is directly mounted [on the back-monitor photodiode]" (p. [0032] and Fig. 1, pts. 150 and 158).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter for the reasons provided above regarding claim 1.  

Regarding claim 4, Schrock does not disclose, "Wherein the optical element comprises a VCSEL."  Carter discloses, "Wherein the optical element comprises a VCSEL" (p. [0031] and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter for the reasons provided above regarding claim 1.  

Regarding claim 6, Schrock discloses, "A control toggle unit configured to toggle power to the optical element upon receiving the high signal or the low signal" (col. 4, lines 41-53 and Fig. 2, pt. 36).  

Regarding claim 7, Schrock discloses, "A driver controller unit configured to automatically set the reference value" (Fig. 2, pt. 48, where the ground voltage for the circuit which provides the reference voltage for the comparator is inherently set by the voltage source that drives the circuit).  

Regarding claim 8, Schrock discloses, "Providing an optical element within the optical element package" (col. 2, lines 57-67 and Fig. 1. pt. 24).  "Comparing the measured signal to an expected reference value" (col. 4, lines 41-53 and Fig. 2, pt. 48, where voltage at node 49 is compared to a reference voltage of the circuit ground).  "Transmitting a high signal if the measured current is greater than the expected reference value and a low signal if the measured current is less than the expected reference value" (col. 4, lines 41-53 and Fig. 2, pt. 48, where the output signal goes low when node 49 goes positive due to absence of a feedback signal along 38 which results from PD producing a lower current).  Schrock does not disclose, "The optical element having a top mirror and a bottom mirror."  "Selecting a reflectivity of each of the top mirror and the bottom mirror to provide an emission ratio."  "Emitting light from the optical element."  "Wherein light is emitted from each of the top mirror and the bottom mirror."  "Wherein more than 50% of the light emitted by the optical element is emitted from the upper mirror."  "Receiving light emitted from the bottom mirror at a back-monitor photodiode and measuring the light to determine a measured signal."  Carter discloses, "The optical element having a top mirror and a bottom mirror" (p. [0031] and Fig. 1, pts. 110 and 120).  "Selecting a reflectivity of each of the top mirror and the bottom mirror to provide an emission ratio" (p. [0038] and Fig. 1, pts. 110, 120, and 170, where the reflectivity of 120 is selected to achieve an output with an intensity equal to the noted percent range which results in a particular emission ratio).  "Emitting light from the optical element" (p. [0031] and Fig. 1, pts. 110 and 170).  "Wherein light is emitted from each of the top mirror and the bottom mirror" (p. [0038] and Fig. 1, pts. 110, 120, 170, and 172).  "Wherein more than 50% of the light emitted by the optical element is emitted from the upper mirror" (p. [0038]).  "Receiving light emitted from the bottom mirror at a back-monitor photodiode and measuring the light to determine a measured signal" (p. [0038] and Fig. 1, pts. 158 and 172).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter for the reasons provided above regarding claim 1.  

Regarding claim 9, Schrock discloses, "Executing one or more corrective actions if the measured signal is different from the expected reference signal" (col. 4, lines 53-62 and Fig. 2, pt. 48).  

Regarding claim 10, Schrock discloses, "Wherein executing one or more corrective actions comprises de-energizing the optical element" (col. 4, lines 53-62 and Fig. 2, pt. 48).  

Regarding claim 22, the combination of Schrock and Carter does not disclose, "A patterned metal."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the electrodes 130 and 131 of Carter of a metal so as to a good electrical connection to the laser device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 23, the combination of Schrock and Carter does not disclose, "Wherein the emission ratio is one of 10%/90%, 30%/70%, or 50%/50%."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the emission ratio between the output light and the light sent to the sensor so as to provide a relatively low intensity output light while maintaining sufficient illumination of the sensor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 12, 13, and 16 through 20 rejected under 35 U.S.C. 103 as being unpatentable over Kropp (US Patent 5,997,185) in view of Balimann et al. (Balimann, US Pub. 2017/0350581) and further in view of Balslev (US Pub. 2018/0342853).

Regarding claim 12, Kropp discloses, "At least one optical element arranged on a submount" (col. 4, lines 37-43 and Fig. 1, pts. 2 and 3).  "A window configured and arranged to allow light emitted from the optical element to pass through the window" (col. 4, lines 51-57 and Fig. 1, pts. 3, 5, 10, 11, and 17, where body 5 through which useful component 11 passes constitutes the window).  "A plurality of micro lenses arranged on at least a portion of the window" (col. 5, lines 38-52 and Fig. 2, pts. 30b-30n and 32).  "[The plurality of micro lenses] such that the light from the optical element contacts the plurality of micro lenses" (col. 5, lines 38-52 and Fig. 2, pts. 25a-25n, 30b-30n, and 32).  "A photodiode arranged on the submount beside the at least one optical element" (col. 4, lines 37-43 and Fig. 1, pts. 2 and 4).  "[The photodiode] offset from the plurality of micro lenses" (Fig. 1, pts. 4 and 6).  Kropp does not disclose, "Wherein a number of micro lenses in the optical element package exceeds a number of optical elements in the optical element package."  Balimann discloses, "Wherein a number of micro lenses in the optical element package exceeds a number of optical elements in the optical element package" (p. [0012] and Fig. 2, pts. 104 and 110, where the number of microlenses exceeds the number of emission beams).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kropp with the teachings of Balimann.  In view of the teachings of Kropp regarding a laser device that includes a microlens window for transmitting laser light, the alternate arrangement of the microlenses on the window as taught by Balimann would enhance the teachings of Kropp by facilitating the dispersal of the light to allow the light to be used as an eye safe illumination source.
The combination of Kropp and Balimann does not disclose, "Wherein the micro lenses scatter a portion of the light back into the package."  Balslev discloses, "Wherein the micro lenses scatter a portion of the light back into the package" (p. [0041] and Fig. 1, pts. 102, 106, 110, and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kropp and Balimann with the teachings of Balslev.  In view of the teachings of Kropp regarding the deflecting of some output light to a sensor, the alternate configuration of deflecting light to the sensor due to light scattered from a lens as taught by Balslev would enhance the teachings of Kropp and Balimann by allowing for use of light which would naturally reflect from the surface of the lens due to the refractive index interface.

Regarding claim 13, Kropp discloses, "Wherein the optical element comprises one or more VCSEL devices" (col. 5, lines 32-35 and Fig. 1, pt. 3).  

Regarding claim 16, Kropp discloses, "Wherein the plurality of micro lenses are arranged in a regular array pattern" (col. 5, lines 38-52 and Fig. 2, pts. 30b-30n).  

Regarding claim 17, the combination of Kropp, Balimann, and Balslev does not disclose, "Wherein the one or more micro lenses are positioned such that the majority of light from the optical element passes through the window."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the majority of light to exit the device rather than to be employed for sensing so as to allow the majority of power consumed to be usefully converted to output light rather than employed for internal sensing and regulation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Kropp discloses, "A spacer arranged between the submount and the window" (col. 5, lines 23-26 and Fig. 1, pts. 2, 5, and 15).  

Regarding claim 19, the combination of Kropp, Balimann, and Balslev does not disclose, "Wherein at least 20% of the light emitting from the optical element scatters back into the optical element package."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow at least 20% of generated light to be scattered back to the detector so as to ensure a sufficient amount of light is returned to the detector to perform the detector functions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Kropp discloses, "Wherein the one or more micro lenses are arranged on the window so as to be aligned with a central axis of light emitted from the VCSEL device" (col. 4, lines 65-67 and Fig. 1, pts. 13 and 16, where the central axis 16 of emitting area 17 is aligned in an offset manner relative to axis 13 of lens 6 so as to achieve the desired coupling to fiber 14 and reflection off of metal 7).  

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Kropp in view of Balimann in view of Balslev and further in view of Schneider et al. (Schneider, US Pub. 2012/0293625).

Regarding claim 15, the combination of Kropp, Balimann, and Balslev does not disclose, "Wherein the plurality of micro lenses are arranged in an irregular pattern."  Schneider discloses, "Wherein the plurality of micro lenses are arranged in an irregular pattern" (p. [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kropp, Balimann, and Balslev with the teachings of Schneider.  In view of the teachings of Kropp regarding the use of a plurality of laser elements coupled out of a package via a plurality of lens elements, the alternate arrangement of the lasers and correspondingly of the lenses in an irregular pattern as taught by Schneider would enhance the teachings of Kropp, Balimann, and Balslev by allowing for lasers to provide illumination without detrimental coherence effects between lasers.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Kropp in view of Balimann in view of Balslev and further in view of Shpunt et al. (Shpunt, US Pub. 2012/0140109).

Regarding claim 21, Kropp does not disclose, "[The lateral scattering] thereby increasing the eye safety of the device."  Balimann discloses, "[The lateral scattering] thereby increasing the eye safety of the device" (p. [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kropp with the teachings of Balimann for the reasons provided above regarding claim 12.  
The combination of Kropp, Balimann, and Balslev does not disclose, "Wherein a portion of the light emitted is scattered laterally."  Shpunt discloses, "Wherein a portion of the light emitted is scattered laterally" (p. [0059] and Fig. 5, pts. 92, 94, 96, 98, 102, 104, 106, and 108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kropp, Balimann, and Balslev with the teachings of Shpunt.  In view of the teachings of Kropp and Balimann regarding the arrangement of a plurality of microlenses on a transparent package window for projecting light therethrough, the arrangement of the microlenses to ensure light is diverging from the microlenses as taught by Shpunt would enhance the teachings of Kropp, Balimann, and Balslev by increasing the surface area over which the intensity is provided to reduce the intensity per surface area and thereby enhance eye safe operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828